                         Case 1:21-cv-00009-JRH-BKE Document 6 Filed 02/17/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  JOSEPH TIGER PRINCE; RICO PARKER; ANTHONY
                  CUNNINGHAM; WILLIAM E. WEST, IV; ISAIAH
                  WALKER; HENRY JONES; DAVID NATIONS;
                  KAWASKI BUSH; FREDDIE HILTON; and WESLEY                         JUDGMENT IN A CIVIL CASE
                  GILLESPIE,
                                         Plaintiffs,

                                           V.                                    CASE NUMBER:        CV 121-009

                  JOSEPH TIGER PRINCE; RICO PARKER; ANTHONY
                  CUNNINGHAM; WILLIAM E. WEST, IV; ISAIAH
                  WALKER; HENRY JONES; DAVID NATIONS;
                  KAWASKI BUSH; FREDDIE HILTON; and WESLEY
                  GILLESPIE,

                                                Defendants.


                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated February 17, 2021, the Magistrate Judge's Report and

                    Recommendation is ADOPTED as the Court's opinion; therefore, Plaintiffs' Complaint is

                    DISMISSED without prejudice. Plaintiffs' Joint Motion for Leave to Proceed in forma pauperis is

                    DENIED and this case is DISMISSED without prejudice. This case stands CLOSED.




           02/17/2021                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
